In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00197-CR
                              __________________

                  QUINTON TERRELLE RUSO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

                 On Appeal from the 1st District Court
                        Jasper County, Texas
                      Trial Cause No. 14174JD
__________________________________________________________________

                         MEMORANDUM OPINION

      Appellant Quinton Terrelle Ruso appeals his conviction for unlawful

possession of a firearm by a felon. See Tex. Penal Code Ann. § 46.04(a)(1). In his

sole issue on appeal, Ruso complains the trial court erred by denying his Motion to

Suppress physical evidence seized without a warrant. We affirm the trial court’s

judgment.




                                        1
                           PERTINENT BACKGROUND

      A grand jury indicted Ruso for the offense of unlawful possession of a firearm

by a felon. Ruso filed a Motion to Suppress, seeking the suppression of evidence,

including a firearm, that the Jasper County Sheriff’s Office seized without a warrant,

probable cause, or other lawful authority in violation of his constitutional rights.

Ruso filed a Brief Regarding Vehicle Search, arguing that officers approached him

while he was in his immobile vehicle, and after he left his vehicle, officers detained

and arrested him, searched his vehicle without a warrant, and retrieved a weapon

from the vehicle’s center console. Ruso argued the automobile exception, which

allows law enforcement officers to lawfully conduct a warrantless search of a vehicle

if it is readily mobile and if probable cause exists, did not apply.

      The trial court conducted a hearing on Ruso’s Motion to Suppress. Michael

Henderson testified that he was a Deputy with the Jasper County Sheriff’s Office

when he encountered Ruso after receiving a call concerning someone walking

around with a gun on the street where Ruso lives. Henderson believed that dispatch

identified Ruso by name and sent him to Ruso’s father’s residence where Ruso lived.

Henderson explained that he had previously answered calls concerning Ruso’s

aggressiveness towards his father and neighbors.

      Henderson testified that when he approached Ruso’s father’s residence, Ruso

was sitting in a vehicle parked at an angle in front of the residence, and he observed

                                           2
Ruso exit the vehicle, walk toward the residence, and run from the other officers.

Henderson said that he returned to his vehicle to “circle around and make sure he

didn’t cross over into the woods[.]” Henderson explained that when he returned to

the scene, Ruso was in custody and a pistol had been recovered from his vehicle.

Henderson testified that Ruso’s vehicle had been there for some time, but he did not

know if it had been moved or if it was abandoned.

      Lieutenant Alex Williams of the Jasper County Sheriff’s Office testified that

he encountered Ruso after responding to Henderson’s call requesting backup.

Williams testified that he was in a marked vehicle and wearing a uniform when he

arrived at the scene, and he observed Ruso exit the driver’s side of the vehicle he

was sitting in and take off running. Williams testified that after another officer

shouted at Ruso to stop, they chased Ruso, and the other officers placed Ruso into

custody. Williams explained that after he smelled marijuana emitting from the

vehicle Ruso exited, he searched the vehicle for marijuana and the gun that Ruso had

reportedly possessed. Williams testified that he found a pistol in the center console

of the vehicle that Ruso had been sitting in. According to Williams, he was

unfamiliar with the vehicle, did not know if it was mobile, and he “had no reason to

think either or.”

      Ruso’s mother testified that when Ruso was arrested, his vehicle was totally

disabled because the transmission was broken. Ruso’s mother explained the vehicle

                                         3
had been at Ruso’s father’s residence for approximately a year in the same spot, and

there is grass growing up around it. Ruso testified that when he saw the police pull

up, he was sitting in his vehicle, and he closed the passenger door and exited on the

driver’s side of his vehicle and took off running. Ruso testified that he did not hear

the police ask him to stop, but he heard an officer say that he was running. According

to Ruso, the driver’s door closed itself because the vehicle was leaning, and the key

was not in the vehicle. Ruso testified that he was handcuffed when the police

searched his vehicle, which had not moved in a few months because its transmission

was damaged.

      After considering the evidence, the trial court denied Ruso’s Motion to

Suppress. The jury found Ruso guilty of the offense of unlawful possession of a

firearm by a felon and assessed his punishment at seven years of confinement plus a

$3,500 fine.

                                    ANALYSIS

      In his sole issue, Ruso complains the trial court erred by denying his Motion

to Suppress the physical evidence seized without a warrant. Ruso argues the

automobile exception to the warrant requirement did not apply because there was

sufficient evidence that the vehicle was not readily mobile and that the police knew

the vehicle had been sitting in his father’s yard for some time. According to Ruso,

no exigent circumstances existed to justify the warrantless search.

                                          4
      Generally, we review a trial court’s ruling on a motion to suppress using a

bifurcated standard. State v. McLain, 337 S.W.3d 268, 271 (Tex. Crim. App. 2011).

We give almost total deference to the trial court’s determination of historical facts

and mixed questions of law and fact that rely on credibility determinations if they

are supported by the record, but we review de novo questions of law and mixed

questions of law and fact that do not rely on credibility determinations. Guzman v.

State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). In ruling on a motion to suppress,

the trial court is the exclusive trier of fact and judge of the credibility of the

witnesses. Maxwell v. State, 73 S.W.3d 278, 281 (Tex. Crim. App. 2002). A trial

court may choose to believe or disbelieve any part of a witness’s testimony. State v.

Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000). We must uphold the trial court’s

ruling on a motion to suppress, if the “ruling was supported by the record and was

correct under any theory of law applicable to the case.” Armendariz v. State, 123

S.W.3d 401, 404 (Tex. Crim. App. 2003).

      The Fourth Amendment protects against unreasonable searches and seizures

conducted by government officials. U.S. CONST. amend. IV; Wiede v. State, 214

S.W.3d 17, 24 (Tex. Crim. App. 2007). Generally, a warrantless search is per se

unreasonable unless it falls within one of the “‘few specifically defined and well

established’” exceptions to the warrant requirement. McGee v. State, 105 S.W.3d

609, 615 (Tex. Crim. App. 2003) (citation omitted). Under the automobile exception

                                         5
to the warrant requirement, a police officer may search a vehicle without a warrant

if it is readily mobile and he has probable cause to believe the vehicle contains

contraband. Pennsylvania v. Labron, 518 U.S. 938, 940 (1996); Keehn v. State, 279

S.W.3d 330, 335 (Tex. Crim. App. 2009). The two justifications for the automobile

exception include the automobile’s ready mobility and the lower expectation of

privacy in a vehicle because it is subject to government regulation. Keehn, 279

S.W.3d at 335. The automobile exception does not require exigent circumstances.

Neal v. State, 256 S.W.3d 264, 283 (Tex. Crim. App. 2008). Under the automobile

exception, justification for a warrantless search “does not vanish once the car has

been immobilized; nor does it depend upon a reviewing court’s assessment of the

likelihood in each particular case that the car would have been driven away[.]”

Michigan v. Thomas, 458 U.S. 259, 261 (1982). Accordingly, an officer may search

a vehicle on the basis of probable cause to believe that it contains contraband,

although exigent circumstances do not exist to justify a warrantless search. Id. at

261–62; Dixon v. State, 206 S.W.3d 613, 619 n.25 (Tex. Crim. App. 2006) (“[A]

finding of probable cause ‘alone satisfies the automobile exception to the Fourth

Amendment warrant requirement.’”) (citation omitted). Additionally, a strong odor

of marijuana emanating from a vehicle may establish probable cause to search a

vehicle. Marsh v. State, 684 S.W.2d 676, 679 (Tex. Crim. App. 1984); Rocha v.

State, 464 S.W.3d 410, 418 (Tex. App.—Houston [1st Dist.] 2015, pet. ref’d).

                                        6
      Despite Ruso’s contention, there is no evidence in the record showing that

prior to the search, the police had knowledge Ruso’s vehicle was immobile.

Williams testified that he was not familiar with the vehicle and had no reason to

believe it was immobile. Henderson testified that he did not know if Ruso’s vehicle

had been moved or abandoned. Based on the evidence relevant to the search of

Ruso’s vehicle, the trial court could reasonably find that when the police searched

the vehicle, they believed the automobile was readily mobile. Additionally, Ruso

exited the driver’s side of the vehicle and ran despite the officer’s command to stop,

and the smell of marijuana emitting from the vehicle gave Williams probable cause

to search the vehicle for contraband. See Marsh, 684 S.W.2d at 679. We conclude

the trial court could have reasonably determined that the automobile exception

justified the warrantless search of Ruso’s vehicle and that the smell of marijuana

gave Williams probable cause to search the vehicle for contraband. Accordingly, the

trial court did not err by denying Ruso’s Motion to Suppress. We overrule Ruso’s

sole issue and affirm the trial court’s judgment.

      AFFIRMED.


                                                    _____________________________
                                                         W. SCOTT GOLEMON
                                                              Chief Justice
Submitted on August 4, 2022
Opinion Delivered August 31, 2022
Do Not Publish
Before Golemon, C.J., Kreger and Horton, JJ.
                                          7